December 31, 2004


Ms. Lynne Liberato
Haynes and Boone, LLP
One Houston Center
1221 McKinney, Suite 2100
Houston, TX 77010

Mr. Kevin H. Dubose
Alexander Dubose Jones & Townsend LLP
1844 Harvard Street
Houston, TX 77008-4342

Mr. David M. Gunn
Beck, Redden & Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, TX 77010-2010

RE:   Case Number:  02-0557
      Court of Appeals Number:  13-01-00196-CV
      Trial Court Number:  C-4118-97-B

Style:      VOLKSWAGEN OF AMERICA, INC.
      v.
      ANDREW RAMIREZ, SR., ET AL.

Dear Counsel:

      Enclosed is a copy of the revised opinion and a copy of the  corrected
redlined opinion in the above-referenced-case.
                       Sincerely,
                       [pic]


                       Andrew Weber, Clerk


                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Pauline G.     |
|   |Gonzalez           |
|   |Ms. Cathy Wilborn  |
|   |Mr. David M.       |
|   |Prichard           |